Citation Nr: 1138529	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-43 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund.  


REPRESENTATION

Appellant represented by:	Jose A. Duerme, Individual Representative


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that the appellant had no legal entitlement to a one-time payment from the FVEC fund.  

The appellant testified before the Board sitting at the RO in April 2010.  A transcript of the hearing is associated with the claims file. 

The Board remanded the claim in September 2010 for further development.  


FINDING OF FACT

The National Personnel Records Center (NPRC) certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  


CONCLUSION OF LAW

The service requirements for eligibility to a one-time payment from the FEVC fund are not met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board considered whether the notice provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002) are applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  The Board finds no prejudice toward the appellant in proceeding with the adjudication of his claim.  

Under the American Recovery and Reinvestment Act (hereafter ARRA), a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service ...."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  

Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on such matters is conclusive and binding on the VA.  See 38 C.F.R. § 3.203(c), Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his service.  Soria, 118 F. 3d at 749.  

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

In a timely March 2009 claim, the appellant contends that he is eligible for a one-time payment from the FVEC fund as a result of his service in the 4th Military Police Company, a component of the 3rd Replacement Battalion of the Philippine Army, from March 4, 1945 to February 13, 1946.  

The claims file contains additional evidence submitted by the appellant in earlier claims for other U.S. veterans' benefits.  In a May 1985 letter to the RO, the Veteran described injuries he sustained as a member of a guerrilla unit in May 1944.  The RO obtained a March 1948 letter from the U.S. Army Philippine-Ryukyus Command, signed by a U.S. Army officer, which advised the appellant that his unit and his service did not meet the criteria for guerrilla recognition.  Attached to the letter was a Philippine Army Certificate of Discharge of the appellant on February 13, 1946 from the 4th Military Police Company, 5th Replacement Company, 4th Replacement Battalion.  In March 1986, the U.S. Army Reserve Components Personnel and Administration Center performed record research using the appellant's correct name, service number, and units identified by the appellant.  In an unsigned, stamped response, the U.S. Army reported that he did not have service in the Philippine Army or recognized guerrillas in the service of the United States Armed Forces (emphasis added). 

With his March 2009 claim for FVEC, the appellant submitted additional evidence including a July 2005 letter from a physician and a service record from the Philippine Army for the period of service from March 4, 1945 to February 13, 1946.   The physician reported that he treated the appellant for shrapnel wounds while the appellant was a member of the Western Luzon Guerrilla Forces/USAFFE.  The physician did not provide a date for the treatment, and this guerrilla unit is not mentioned in any other document of service.  The service records from the Philippine Army showed that the appellant was assigned to the 4th Military Police Company as a component of the 3rd and 4th Replacement Battalions and indicated that the unit was attached to the U.S. Sixth Army from March 1945 to June 1945.  

In May 2009, the RO denied FVEC because the appellant had not shown "basic eligibility" on the basis of the 1986 research (cited as having been performed by the National Personnel Records Research Center (NPRC)) without consideration of the new evidence.  In a July 2009 notice of disagreement, the appellant provided a different spelling for his first name and contended that the ARRC did not require that basic eligibility be confirmed by the NPRC.  He contended that if a name and unit search by NPRC was dispositive then there should be no need for an appellant to submit copies of his service documents as permitted by 38 C.F.R. § 3.203. 

In an April 2010 Board hearing, the appellant renewed the contention that the ARRC does not require verification of service by NPRC and that service may be shown by submission of evidence in accordance with 38 C.F.R. § 3.203.  The appellant contended that the evidence showed that he served in the Philippine Army prior to July 1946.  The appellant also stated that he receives veteran's benefits from the government of the Republic of the Philippines.  

In September 2010, the Board remanded the claim with instructions for the RO to submit the appellant's new evidence for consideration by the service department in compliance with Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).  

In October 2010, the RO provided all service related evidence in the claims file and the physician's statement to the NPRC for verification of service by the U.S. service department.  In a signed, stamped response the same month, the NPRC reported that the appellant had no service in the Philippine Army in the service of the United States Armed Forces (emphasis added).  The NPRC representative provided no comments, explanation, or description of the sources and method of research.  The Board concludes that there has been substantial compliance with the remand instructions.  

The Board concludes that entitlement to FVEC is not warranted because the appellant does not have qualifying military service as a matter of law.  As discussed above, the NPRC has specifically certified that appellant had no service as a member of the Philippine Commonwealth Army or recognized guerrillas in the service of the United States Armed Forces.   The evidence from the Armed Forces of the Philippines (noted above) submitted by the appellant fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service as none are official documents of the appropriate United States service department.   In this case, the applicable department is the U.S. Army.  The documents, therefore, are not acceptable as verification of the appellant's service for the purpose of receiving FVEC as administered under the law for VA benefits.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

As noted above, the ARRC requires that qualifying military service in the forces of the Government of the Commonwealth of the Philippines must be while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941.  Further, VA may accept documents submitted by the appellant only if the document is issued by the U.S. service department, in this case the U.S. Army.   Here, all documents of service submitted by the appellant are documents originating from the Philippine Army and are not sufficient to establish qualifying service.  Regarding the early documents and physician's letter contending guerrilla service prior to March 1945, the U.S. Army letter of March 1948 indicated that the Veteran did not have qualifying guerrilla service.  The physician's letter and identification of a specific guerrilla unit was considered by NPRC.  

The Board need not address whether the appellant performed military service in the Philippine Army but only whether any service was recognized by the U.S. service department as having been performed in service to the United States.  In this case, the NPRC, a division of the National Archives and Record Administration, holds the archived records of military service for the applicable service department.  NPRC has determined that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the appellant's service does not meet the criteria described, the appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC fund, and the claim must be denied based upon a lack of entitlement under the law.  
ORDER

The appellant is not eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


